DETAILED ACTION
Election/Restriction
Claims 1-22 are generic to the following disclosed patentably distinct species: 
Species A: a compound comprising at least two donor groups GD, and at least two acceptor groups GA wherein: 
GD is selected from one of the following moieties listed in claim 5:
    PNG
    media_image1.png
    333
    701
    media_image1.png
    Greyscale

GA is selected from one of the following: (i) A1-A11; (ii) A12-A13; (iii) A14-A15; (iv) A16-A17; (v) A18; (vi) A19-A22; (vii) B1; (viii) B2-B3 and B5-B9; (ix) B4; (x) B10; or (xi) other than the groups A1-22 and B1-B10, wherein A1-22 and B1-B10 are the groups listed in claim 12. 
If any of groups (i) to (x) are selected as GA, the specific moiety need not be identified. If group (xi) is selected as GA, identify the specific moiety to be examined.
Species B: a compound comprising at least two donor groups GD, and at least two acceptor groups GA wherein: 
GD is selected from moieties other than those listed in claim 5.
If Species B is selected, identify the specific moiety GD
GA is selected from one of the following: (i) A1-A11; (ii) A12-A13; (iii) A14-A15; (iv) A16-A17; (v) A18; (vi) A19-A22; (vii) B1; (viii) B2-B3 and B5-B9; (ix) B4; (x) B10; or (xi) other than the groups A1-22 and B1-B10, wherein A1-22 and B1-B10 are the groups listed in claim 12.
 If any of groups (i) to (x) are selected as GA, the specific moiety need not be identified. If group (xi) is selected as GA, identify the specific moiety to be examined.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786